Per Curiam.
This is an appeal, taken as of right, from a de'cree denying plaintiff’s prayer for rescission, accounting and other relief based upon claims ■of misrepresentation and fraud in the inducement. We affirm the chancellor’s decision, made on defend*193ants’ motion after completion of plaintiff’s proofs, no misrepresentation or fraud having been proved by plaintiff.
Plaintiff entered into a franchise agreement with defendant Carrol’s Drive-In System, Inc., and took an assignment from defendant Drive-In Development Corporation of a lease covering land on which he built his drive-in restaurant. At the time the franchise agreement was executed, defendants’ agents showed plaintiff brochures and other printed materials from which he alleged he was led to believe that in the operation of the franchise business he would gross at least $150,000 a year and earn a net profit of $20,000 thereon and that only $15,000 would be required to commence the business. Plaintiff testified that his investment turned out to be close to $40,000, while his gross for the 10 months during which he operated the business was well under $100,000 and, instead of earning a $20,000 profit, he suffered a loss.
We have examined the written materials which plaintiff claims were false and upon which he claims to have relied. Assuming, but only arguendo, that they contained representations upon which plaintiff was entitled to rely, we cannot find in the proofs any evidence of their falsity. They consisted of three sample operating statements showing what net income could be expected, normal operating expenses considered, from assumed gross annual sales of $150,000, $175,000 and $200,000. There is nothing in the record to suggest that plaintiff’s net income would have been less than that hypothesized had he in fact grossed $150,000. That he did not realize gross sales during his 10 months of operation at a rate which even approached $150,000 for the year, could very well have been the result of plaintiff’s own mismanagement, of which there was some evidence.
*194Tb'e' dhaiicellor committed no error. ’ Affirmed. Costs may "be taxed in favor of appellees.
'KaYanagh, C. J.; and' Dethmers, Kelly, Black, .Soupús, Smith, O’Hara, and Adams, JJ., concurred.